Pee Curiam.
This is an appeal in error from the judgment of the trial'judge, who disposed of the case without the. intervention of a jury. Ho motion for a new trial was made in the court below.
In Railroad v. Johnson, 114 Tenn., 632, 88 S. W., 169, there was an intimation of our dissatisfaction with- the earlier holding that in such a case a motion for a new trial was not necessary. Since then it has been held that it is essential. This harmonizes the practice in all cases coming to this court from the common-law courts.
Judgment affirmed..